[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                  APRIL 4, 2007
                                 No. 06-11246                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                   D. C. Docket No. 05-00021-CR-FTM-33-SPC

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                       versus

SHERALD DWIGHT DANIELS,

                                                          Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (April 4, 2007)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Sherald Dwight Daniels appeals his conviction and sentence for conspiracy

to import into the United States five kilograms or more of cocaine, in violation of
21 U.S.C. §§ 952, 960(b)(1)(B)(ii) & 963. On appeal, Daniels argues that the

district court failed to comply with Fed. R. Crim. P. 11 by accepting his guilty plea

even though he refused to admit that he conspired to import cocaine, arguing

instead that he thought it was marijuana. Daniels also asserts that the district court

erred in sentencing him based on the factual findings of the Presentence

Investigation Report, which attributed several thousand kilograms of cocaine to

him, without requiring the government to submit evidence of his involvement in

the conspiracy and the type and amount of drugs imported. Upon review of the

record and the parties’ briefs, we discern no reversible error.

      First, the doctrine of invited error precludes our review of Daniels’ claim

that the district court erred in accepting his guilty plea without the requisite factual

basis. “[I]t is a cardinal rule of appellate review that a party may not challenge as

error a ruling or other trial proceeding” if such error was invited by that party.

United States v. Baker, 432 F.3d 1189, 1216 (11th Cir. 2005) (quotations and

citations omitted, alteration in original), cert. denied, 126 S. Ct. 1809 (2006).

When a party induces or invites the district court to make an error, the doctrine of

invited error is implicated, and we are precluded from reviewing that error on

appeal. Id.; United States v. Harris, 443 F.3d 822, 823–24 (11th Cir. 2006).

      Any error that may have occurred in accepting Daniels’ plea when he



                                            2
challenged portions of the government’s factual basis was invited. In his own

motion encouraging the court to accept his guilty plea, Daniels stated:

      In the present case, Mr. Daniels is not asserting facts that would
      negate his guilt. . . . he is simply “raising the question of his specific
      knowledge of the type of drug involved. . . . inasmuch as Mr. Daniels
      admitted that he knew he was dealing with a controlled substance, that
      he participated with at least two others in the unlawful plan, and that
      he willfully joined the unlawful agreement, the Court can be satisfied
      that there exists a factual basis for the guilty plea. Accordingly, it is
      respectfully requested that this Court accept the plea, and adopt the
      report and recommendation of the United States Magistrate Judge.

Daniels cannot ask the court to accept his plea in one breath and then claim that the

court erred by doing so in another. Even plain error review of this issue would be

improper. Daniels petitioned the court to accept his guilty plea, and the court

obliged. Any error here was invited. Accordingly, we will not address the merits

of this issue. See Harris, 443 F.3d at 823–24.

      Second, we consider Daniels’ argument that the district court improperly

determined the amount and type of drug in calculating the guideline range. The

PSI attributed several thousand kilograms of cocaine to Daniels, resulting in an

adjusted base offense level of 35 and a guideline range of 188 to 235 months

imprisonment. Daniels failed to object to the factual statements set out in the PSI.

Rejecting Daniels’ testimony that he thought he was importing marijuana and did

not know it was cocaine until he was actually indicted, the district court sentenced



                                          3
Daniels to 200 months imprisonment.

      Under the Supreme Court’s decision in United States v. Booker, the

sentencing guidelines are no longer mandatory. 543 U.S. 220, 264, 125 S. Ct. 738,

767 (2005). Although the guidelines are merely advisory, a district court still must

calculate the advisory sentencing range correctly and consider that range when

determining a defendant’s sentence. United States v. Crawford, 407 F.3d 1174,

1178–79 (11th Cir. 2005). Booker does not alter our previously established

standards of review of the district court’s interpretation of the guidelines, see id.,

and we generally review a district court’s determination of the drug quantity

involved for clear error. United States v. Zapata, 139 F.3d 1355, 1357 (11th Cir.

1998). However, because Daniels failed to object to the PSI, our review is only for

plain error. See United States v. Munoz, 430 F.3d 1357, 1375 (11th Cir. 2005),

cert. denied, 126 S. Ct. 2305 (2006).

      It is established that “[t]he district court’s factual findings for purposes of

sentencing may be based on, among other things, evidence heard during trial,

undisputed statements in the PSI, or evidence presented during the sentencing

hearing.” United States v. Polar, 369 F.3d 1248, 1255 (11th Cir. 2004).

Furthermore, when a defendant does not object to the factual findings in the PSI,

those factual findings are deemed to be admitted. United States v. Shelton, 400



                                            4
F.3d 1325, 1330 (11th Cir. 2005).

      Daniels never objected to the factual statements of the PSI holding him

responsible for the importation of thousands of kilograms of cocaine.

Consequently, we treat his case on appeal as though he admitted those facts. Even

so, his assertion that he did not know the type of drug involved did not preclude the

district court from attributing to him the full measure of the cocaine he helped to

import for sentencing purposes. United States v. Alvarez-Coria, 447 F.3d 1340,

1344 (11th Cir. 2006) (holding that “[t]he fact that [the defendant] did not know

the type or quantity of the drugs [imported] did not preclude the district court from

attributing the drugs to him for sentencing purposes”). Additionally, the

commentary to United States Sentencing Guideline § 1B1.3, which deals with

relevant conduct for determining the applicable guideline range, states: “a

defendant who transports a suitcase knowing that it contains a controlled substance

. . . is accountable for the controlled substance in the suitcase regardless of his

knowledge or lack of knowledge of the actual type or amount of that controlled

substance.” U.S.S.G. § 1B1.3, cmt. n.2(a)(1). Accordingly, the district court did

not plainly err in sentencing Daniels based on the undisputed quantity of cocaine

stated in the PSI.

      AFFIRMED.




                                            5